DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (KR 20130058457).
In re. claim 1, Sung teaches a removable riser (120, 140) (fig. 2), comprising: one or more side walls (walls of supply unit (140)); an elevated top portion (120) supported by the one or more side walls (fig. 2); and an open-top reservoir formed in the top portion (fig. 3), the reservoir including upwardly extended walls (123, 124) and a bottom portion (125), the top portion being configured to receive and support a plant therein (fig. 1).
In re. claims 2 and 14, Sung teaches the riser is configured to be inserted into a planter (110) such that the riser extends from a bottom of an interior surface of the planter (fig. 1) and forms a space (112) between the riser and lateral walls of the planter (fig. 1), the riser being configured to be surrounded by and buried underneath soil in the planter (equivalent structure provides equivalent function).
In re. claims 3 and 15, Sung teaches the space is configured to trap water between the riser and the lateral walls of the planter (water in outer cylinder (110)) (para [0031]).

In re. claims 5 and 16, Sung teaches weep holes (144) through the side walls of the riser (140) (para [0059]) (fig. 2).
In re. claim 6, Sung teaches the riser as recited in claim 5, the weep holes being placed at a height to prevent water collection above the height (height of lowest holes in fig. 2 provides the recited function).
In re. claim 7, Sung teaches the riser as recited in claim 1, further comprising weep holes (135) through side walls of the reservoir (para [0052]) (fig. 2).
In re. claim 8, Sung teaches the riser as recited in claim 7, the weep holes being placed at a height to prevent water collection above the height (height of lowest hole in fig. 2 provides the recited function).
In re. claims 10 and 17, Sung teaches the reservoir is configured to receive and support a pot therein (opening in the reservoir provides the recited function).
In re. claims 11 and 18, Sung teaches the riser as recited in claim 1, wherein the reservoir is configured for filling with one of water or a water-absorbing medium (103) (fig. 1).
In re. claims 12 and 19, Sung teaches the riser as recited in claim 1, wherein the reservoir is formed in a platform (bottom surface (125) creates a platform) (fig. 3) and the riser includes a column (column shape of riser (140) in fig. 2).
In re. claim 13, Sung teaches a riser (120, 140), comprising: an elevated top portion (120); and an open-top reservoir formed in the top portion (fig. 3), the reservoir including upwardly extended walls (123, 124) and a bottom portion (125), the top portion being configured to receive and support a plant therein (fig. 1).
.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200439585 (hereinafter ‘585).

In re. claim 1, ‘585 teaches a removable riser (10) (fig. 1), comprising: one or more side walls (outer side walls of pedestal (10) defining water cavity) (fig. 2); an elevated top portion (defined by surrounding walls of drip groove (11) and including inclined surface (13)) (figs. 1-2) supported by the one or more side walls (fig. 2); and an open-top reservoir (11) formed in the top portion (figs. 1-2), the reservoir including upwardly extended walls (fig. 2) and a bottom portion (12 or bottom of drip groove (11)), the top portion being configured to receive and support a plant therein (figs. 3-5).
In re. claim 9, ‘585 teaches the riser as recited in claim 1, wherein the reservoir and top portion are pitched (drip groove (11) and inclined surface (13) pitched in the figures).
Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647